142 F.3d 443
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth Sammy ESTES, Plaintiff-Appellant,v.Ralph NEWBERG, individually and as Records Manager for IdahoDepartment of Corrections, Defendant-Appellee.
No. 97-35161.D.C. No. CV-95-00423-LW.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 1998.**Decided April 24, 1998.

Appeal from the United States District Court for the District of Idaho, B. Lynn Winmill, District Judge, Presiding.
Before BRUNETTI, RYMER, T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Oregon state prisoner Kenneth Sammy Estes appeals pro se from the district court's order dismissing on statute of limitations grounds his action under 42 U.S.C. § 1983.  Estes alleged that while he was in custody at the Idaho Department of Corrections in 1992, Ralph Newberg, the Records Administrator, violated the Interstate Agreement of Detainer Act, 18 U.S.C. §§ 1-9, and his due process rights, when he failed to inform Estes of the Oregon detainer against him and of his right to file for a fast and speedy trial.


3
We have reviewed the record, and dismiss this appeal under 28 U.S .C. § 1915(e)(2)(e)(i) for the reason stated in the district court's January 3, 1997 order, which affirmed, with modification, the magistrate judge's report and recommendation.  See Marks v. Solcum, 98 F.3d 494, 495-96 (9th Cir.1996 (per curiam) (holding that 28 U.S.C. § 1915(e)(2) applies to appeals pending on or after effective date of Prison Litigation Reform Act, Pub.L. NO. 104-134, 110 Stat. 1321 (1996), and requires this court to dismiss prisoner proceedings in forma pauperis if complaint fails to state a claim).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3